EXHIBIT 10.1

FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

          This Fourth Amendment to Loan and Security Agreement is entered into
as of August 9, 2010 (the “Amendment”), by and between PENINSULA BANK BUSINESS
FUNDING, a division of THE PRIVATE BANK OF THE PENINSULA (“Bank”), and VAUGHAN
FOODS, INC. and WILD ABOUT FOOD – OKLAHOMA LLC ( each a “Borrower” and
collectively “Borrowers”).

RECITALS

          Borrowers and Bank are parties to that certain Loan and Security
Agreement as amended from time to time including that certain First Amendment to
Loan and Security Agreement dated as of September 30, 2009, that certain 2nd
Amendment to Loan and Security Agreement dated as of April 26, 2010 and that
certain 3rd Amendment to Loan and Security Agreement dated as of June 25, 2010,
(collectively the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

          NOW, THEREFORE, the parties agree as follows:

          1. Section 6.9 EBITDA is amended in its entirety to read as follows:

 

 

 

Borrowers shall achieve an EBITDA of at least $2,600,000 for the last twelve
(12) month period, measured quarterly, beginning with the quarter ending
September 30, 2010, and continuing through the termination of the Agreement.

          2. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall remain in full force and effect in accordance with its terms.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof, or the Security Agreement.

          3. This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Notwithstanding the foregoing, Borrower
shall deliver all original signed documents requested by Bank no later than ten
(10) Business Days following the date of this Amendment.

          4. As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

 

 

(a) this Amendment, duly executed by Borrowers;

 

 

 

(b) an amendment fee of $3,000, plus all Bank Expenses incurred through the date
of this Amendment;

 

 

 

(c) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
the first date above written.

 

 

 

VAUGHAN FOODS, INC.

 

 

 

By: /s/ Gene P. Jones

 

 

 

Title: Secretary, Treasurer and Chief Financial Officer

 

 

 

WILD ABOUT FOOD – OKLAHOMA LLC

 

 

 

By: /s/ Gene P. Jones

 

 

 

Title: Secretary, Treasurer and Chief Financial Officer

 

 

 

PENINSULA BANK BUSINESS FUNDING,
A DIVISION OF THE PRIVATE BANK OF
THE PENINSULA

 

 

 

By: /s/ Victor L. Ragni

 

 

 

Title: Vice President


--------------------------------------------------------------------------------